Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status 
Claims 1-20 have been examined. Claim 1 has been amended. 
Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10552577 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eller et al. (US. 20130173277 hereinafter Eller). In view of  Greyshock (US.20080300794A1) 

With respect to Claim 1, Eller teaches a pharmacy medication management system, comprising:
277; Para 0022: An order fulfillment station 108 may be a mail order pharmacy, a retail pharmacy, a specialty pharmacy or other types of pharmacies. Each of the order fulfillment stations 108 may have the same or different capabilities at various locations) that includes a processor that executes machine-readable instructions stored in a memory to configure the pharmacy work station to:
generate a medication requisition for a contained medication unit based on an order of the contained medication unit (‘277; Abstract: Methods and systems for fulfillment gateway are described. In one embodiment, a prescription order for a prescription drug is received from an order processing station. An order message associated with the prescription order is generated. The order message has a prescription parameter and a dispensation preference for fulfilling the prescription order. The order message is assigned to an order fulfillment station based on the prescription parameter, the dispensation preference and a dispensary attribute of the order fulfillment station. In other embodiments, the order message is selected for delivery based on based on the prescription parameter, the dispensation preference and a dispensary attribute of the order fulfillment station; Para 0019: The order processing station 102 is a device or system operated by an entity that is at least partially responsible for data entry and verification of prescriptions. The order processing station 102 may be in communication with a benefits manager device 110 to adjudicate pharmacy insurance claims associated with the prescription, for example. The order processing station 102 may communicate with the benefits manager device 110 to verify inclusion of a prescription drug in a formulary and obtain suggestions for substitutions of the prescription drug not in the formulary. The order processing station 102 verifies the eligibility of the patient, i.e., substantiates that the patient is a member of a drug benefit plan or a beneficiary of the member (e.g., a spouse or a child of the beneficiary). The order processing station 102 may also verify that the prescription from the prescriber meets pharmacy policies and local, state and federal regulations. Verification of the prescription may entail the authentication of prescription parameters, such as name of prescription drug, identification of patient, strength of the prescription drug, quantity of the prescription drug, identification of prescriber and directions for administering the prescription drug; Para 0054:  Cost of materials may include cost of prescription drugs purchased from distributors, as well as prescription drug containers, caps, packaging supplies, or the like. The cost-to-fill value of the prescription drug may vary among order fulfillment stations),
execute requisition fulfillment logic to evaluate decision data and identify a selected remote fulfillment site from a plurality of remote fulfillment sites, wherein the decision data is based at least in part on cost data or timing data received at the pharmacy work station from each of the plurality of remote fulfillment sites, and
execute a requisition router that communicates the medication requisition to the selected remote fulfillment site, and wherein the selected remote fulfillment site is configured to record medication requisition metadata related to preparation of the contained medication unit in accordance with the work flow (‘277; Para 0016: The fulfillment gateway selects the order fulfillment station based on prescription parameters, dispensation preferences and dispensary attributes. Rules and/or priorities for treatment of various prescription parameters, dispensation preferences and dispensary attributes may govern selection of an order fulfillment station. The fulfillment gateway described herein is generally sensitive to cost of labor, material, and shipping involved with fulfillment of a prescription according to a prescription order; Para 0022: An order fulfillment station 108 may be a mail order pharmacy, a retail pharmacy, a specialty pharmacy or other types of pharmacies. Each of the order fulfillment stations 108 may have the same or different capabilities at various locations. Some order fulfillment stations 108 may specialize in fulfilling prescriptions for expensive drugs, such as cancer drugs, while some order fulfillment stations 108 may specialize in high-speed fulfillment of high-volume prescription drugs. Some order fulfillment stations 108 may be strategically located at, for example, large metro areas for proximity to a large number of patients while others are located away from large metro areas to reduce operational costs. The order fulfillment stations 108 may have a large inventory of prescription drugs from which to pull when needed for fulfillment of prescriptions. Other order fulfillment stations 108 may limit inventory by ordering prescription drugs from distributors for strategically timed delivery to avoid inventory costs. The order fulfillment stations 108 may have other capabilities such as marking caps or vials, specialty packaging, cold rooms, added security for class C-2 narcotic prescription drugs, and the like ); 
execute a requisition router that communicates the medication requisition to the selected remote fulfillment site, wherein the selected remote fulfillment site comprises a work station to prepare and present a work flow that is specific to the medication requisition at the work station and is configured to record medication requisition metadata related to preparation of the contained medication unit in accordance with the work flow (‘277; Para 0017: The fulfillment gateway holds completed prescription orders associated with order messages for the order fulfillment station to pull or download from the fulfillment gateway as needed. Furthermore, the fulfillment gateway tracks progress of fulfillment at order fulfillment stations. Thus, the order fulfillment station does not have to request updates from the order processing station. Indeed, the order fulfillment station does not need to communicate with the order processing station. That is, the order fulfillment station is independent or decoupled from the order processing station. Thus, irrespective of the status of the order processing station, the fulfillment gateway allows routing and fulfillment to continue. The fulfillment gateway allows delay of a routing decision so that an order fulfillment station does not need to be selected at the order processing station. The fulfillment gateway provides capabilities for changing routing of the prescription order. That is, by tracking progress, the fulfillment gateway may stop, pause, cancel or change prescription orders during fulfillment of the prescription); and
a medication requisition database in operative communication with the pharmacy work station that receives and stores the medication requisition metadata regarding fulfillment of the medication requisition at the selected remote fulfillment site,
wherein the pharmacy work station associates the medication requisition metadata stored in the medication requisition database with the contained medication unit (‘277; Para 0032: The order processing stations 102, the order fulfillment stations 108 and the fulfillment gateway 106 may be in communication directly (e.g., through local storage) and/or through the network 104 (e.g., in a cloud configuration or software as a service) with a database 112. The database 112 may store patient data 114, client data 116, pharmacy data 118, order data 120 and/or activity data 122). 

Greyshock teaches
wherein the selected remote fulfillment site comprises a work station to prepare and present a work flow that is specific to the medication requisition at the work station including a sequence of steps to prepare the contained medication unit corresponding to the medication requisition based on the work flow, wherein the work station records, utilizing data collection tools, medication requisition metadata comprising bar code scans of products and images of apparatus during or after use in the preparation of the contained medication unit documenting preparation of the contained medication unit in accordance with the work flow (‘ 936; Para 0012: The process is repeated until the patient's prescription has been filled (i.e., until the patient-specific medication container contains each dose of medication to be taken by the patient in the given time period or, in the instance where the unit dose retrieved the first dose for a new patient, until that first dose has been retrieved). The conveyor belt then moves the patient-specific container to a check station where an operator can use yet another barcode reader to scan the barcode label on the patient-specific container to retrieve and display the patient's prescription, as well as to scan the barcodes on each package in the container to verify that the medications are correct; Para 0024: the system may include: (1) an image capture device configured to capture an image of a unit dose package; (2) a processor in communication with the image capture device; and (3) a memory in communication with the processor and storing an application executable by the processor. In one exemplary embodiment, the application is configured, upon execution, to determine, based at least in part on identification information associated with the unit dose package, a location at which the human-readable text is displayed on the unit dose package, and to decode the human-readable text at the determined location) 
It would have been obvious to one of ordinary sklii in the art before the effective filing of claim invention to modify the system of xxx with the technique of capturing human-readable text displayed on a unit dose package of Greyshock in order to provide documenting preparation of the container unit. 

With respect to Claim 2, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the pharmacy work station is located at a pharmacy of a patient care provider (‘277 ; Para 0022: An order fulfillment station 108 may be a mail order pharmacy, a retail pharmacy, a specialty pharmacy or other types of pharmacies). 

With respect to Claim 3, the combined art teaches  the pharmacy medication management system of Claim 2, Eller discloses wherein the patient care provider comprises an entity authorized by a governing regulatory body to prepare medication requisitions (‘277; Para 0016: Rules and/or priorities for treatment of various prescription parameters, dispensation preferences and dispensary attributes may govern selection of an order fulfillment station.). 

With respect to Claim 4, the combined art teaches  the pharmacy medication management system of Claim 2, Eller discloses wherein the patient care provider comprises one or more of the following: an acute care site; a hospital, a home infusion pharmacy; a physician office; or a free standing infusion clinic (‘277; Para 0022). 

With respect to Claim 5, the combined art teaches  the pharmacy medication management system of Claim 2, Eller discloses wherein the contained medication unit comprises a nutritional supplement or a component of a nutritional supplement that requires administration by the patient care provider. (‘277; Para 0019) 

With respect to Claim 6, the combined art teaches  the pharmacy medication management system of Claim 2, Eller discloses wherein the contained medication unit is to be administered to a patient at the patient care provider (‘277; Para 0019). 

With respect to Claim 7, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the medication requisition database stores the medication requisition metadata in corresponding relation to the medication requisition (‘277; Para 0016). 

With respect to Claim 8, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the contained medication unit comprises at least one of the following: 

a non-patient specific unit comprising a medication unit to be subsequently designated for administration to a specific patient; or,
a medication component source unit to be used in the preparation of the patient specific unit or the non-patient specific unit at a pharmacy (‘277; Para 0022: specialize in fulfilling prescriptions for expensive drugs, such as cancer drugs, while some order fulfillment stations 108 may specialize in high-speed fulfillment of high-volume prescription drugs).

With respect to Claim 9 ,the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the contained medication unit is received at the pharmacy work station in a kit comprising a plurality of contained medication units, wherein the plurality of contained medication units each have corresponding medication requisitions that are each associable with a kit identifier corresponding with the kit, and wherein said kit identifier comprises a machine readable marking on a container used for handling the plurality of contained medication units at the pharmacy work station (‘277; Para 0053: specialty containers or caps…).  

With respect to Claim 10, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the cost data and the timing data are stored in the medication requisition database (‘277; Paras 0016, 0022). 

With respect to Claim 11, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the timing data comprises at least one of: medication requisition fulfillment lead time data; medication requisition availability data; medication requisition delivery schedule data; medication requisition efficacy timing data; or medication unit component efficacy timing data (‘277; Para 0053, 0055). 

With respect to Claim 12, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the requisition fulfillment logic is at least in part customizable by a user of the pharmacy work station (‘277; Para 0016). 

With respect to Claim 13, Eller discloses the pharmacy medication management system of Claim 1, Eller discloses wherein the requisition fulfillment logic processes the medication requisition in relation to both the cost data and the timing data. (‘277; Paras 0016, 0022) 

With respect to Claim 14, the combined art teaches  the pharmacy medication management system of Claim 13, Eller discloses wherein the requisition fulfillment logic comprises selectable weighting parameters associated with each of the cost data and the timing data (‘277; Para 0054). 

With respect to Claim 15, the combined art teaches  the pharmacy medication management system of Claim 14, Eller discloses wherein the weighting parameters associated with the cost data and the timing data are customizable by a user of the pharmacy work station (‘277; Paras 0016, 0022). 

With respect to Claim 16, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the requisition fulfillment logic is operable to automatically select the selected remote fulfillment site at least partially based on the decision data (‘277; Paras 0016-0017). 

With respect to Claim 17, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the requisition router is operable to automatically route the medication requisition to the selected remote fulfillment site (‘277; Paras 0054-0057). 

With respect to Claim 18, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the pharmacy work station receives a requisition rejection from the selected remote fulfillment site and the requisition fulfillment logic reprocesses the medication requisition to regenerate another decision data for use in the selection of another one of the plurality of remote fulfillment sites (‘277; Para 0014). 

With respect to Claim 19, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the medication requisition database receives and stores metadata regarding fulfillment of additional medication requisitions at other remote fulfillment sites from the plurality of remote fulfillment sites (‘277; Para 0002). 

With respect to Claim 20, the combined art teaches  the pharmacy medication management system of Claim 1, Eller discloses wherein the medication requisition metadata comprises at least one of the following types of data: medication source data indicative of at least one of:
a manufacturer of a component of the contained medication unit corresponding to the medication requisition, a lot number of a component of the contained medication unit corresponding to the medication requisition, an expiration date of a component of the contained medication unit corresponding to the medication requisition,
a serial number of a component of the contained medication unit corresponding to the medication requisition, or a drug code indicative of the identity of a component of the contained medication unit corresponding to the medication requisition; 
chain of custody data indicative of at least one of:
a listing of entities in possession of a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, a listing of users that have taken an action with respect to the contained medication unit corresponding to the medication requisition, wherein the listing of users is correlated to specific actions taken by each 
fulfillment data indicative of at least one of: 
image data corresponding with a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, scanned data obtained from a component of the contained medication unit corresponding to the medication requisition, analytic data regarding a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, pharmacist review data corresponding with at least one pharmacist review of a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, compliance data corresponding with best practices associated with a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, sterility assessment data corresponding to a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, a listing of actions corresponding to a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, time stamp data corresponding to actions corresponding to a component of the contained medication unit corresponding to the medication requisition or the contained medication 277; Para 0026; Para 0090).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686